IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 37109 & 37110

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 720
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 30, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
RANDY BROWN,                                     )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Judgments of conviction for possession of methamphetamine, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Rebekah A. Cudé, Deputy
       Attorney General, Boise, for respondent.
                  ______________________________________________

                        Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Randy Brown appeals from his judgments of conviction in two cases for possession of
methamphetamine. He pled guilty in both cases but reserved his right to appeal the district
court’s denial of his motion to dismiss. On appeal, Brown asserts that the district court erred in
denying the motion to dismiss because he has a constitutional right to possess controlled
substances in his own home. Specifically, he argues that he has a substantive due process right
to possess methamphetamine and that I.C. § 37-2732, which prohibits possession of
methamphetamine, is unconstitutional.
       The constitutionality of a statute is a question of law which this Court reviews de novo.
The party challenging the constitutionality of a statute must overcome a strong presumption of
validity. State v. Hart, 135 Idaho 827, 829, 25 P.3d 850, 852 (2001); State v. Cobb, 132 Idaho

                                                1
195, 197, 969 P.2d 244, 246 (1998). Our Idaho Supreme Court has rejected a challenge to a
statute which classified cocaine as a narcotic for regulatory and penalty purposes, holding: “At
the outset we reject defendant’s contention that possession of cocaine is a fundamental right.”
State v. Cianelli, 101 Idaho 313, 314, 612 P.2d 550, 551 (1980). We see no reason to treat
methamphetamine differently from cocaine for purposes of a substantive due process analysis.
Thus, we hold that there is no fundamental right to possess methamphetamine. Legislative acts
that do not impinge on fundamental rights or employ suspect classifications are presumed valid,
and this presumption is overcome only by a clear showing of arbitrariness and irrationality.
Kawaoka v. City of Arroyo Grande, 17 F.3d 1227, 1234 (9th Cir.1994); State v. Bennett, 142
Idaho 166, 169, 125 P.3d 522, 525 (2005). Here, Brown has not shown (or even argued) that
regulation of methamphetamine by the state is arbitrary or that it bears no rational relationship to
a reasonable governmental interest. We rule, therefore, that I.C. § 37-2732 has not been shown
to be unconstitutional on substantive due process grounds and that the district court did not
commit error by denying Brown’s motion to dismiss. Accordingly, Brown’s judgments of
conviction for possession of methamphetamine are affirmed.




                                                 2